PER CURIAM.
We reverse the order denying the defendant’s motion to set aside a default upon a holding that: (a) an affidavit setting forth a general denial satisfies the requirement that the defendant must present a meritorious defense, North Shore Hospital, Inc. v. Barber; 143 So.2d 849 (Fla.1962); and (b) the corporation’s inadvertence in failing to deliver suit papers to counsel representing the appellant was excusable neglect where separate complaints were filed at the same time on behalf of two plaintiffs against the same defendants, arising out of the same accident and the corporate agent mistakenly thought that the papers represented multiple copies of the same complaint.